DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 7-10, 13-17, and 19-22 of U.S. Application 16/580,411 filed on October 30, 2020 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 7, 10, 14, 15, and 19 have been entered.
Claims 11, 12, and 18 have been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 10/30/2020 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 7-10, 13-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a fuse adapted for mounting in a cutout of a power distribution 

Claims 8-10 and 13-17 are also allowed as they depend on allowed claim 7.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a fuse adapted for mounting in a cutout of a power distribution network, said fuse comprising measure characteristic values of the power distribution network at said measurement point; record said measured characteristic values; communicate a location the fuse element to a receiver; andResponse to Non-Final Office ActionU.S. Application No. 16/580,411Atty Dkt. No. ABBI-3341 Page 3 of 8communicate said recorded characteristic values to said receiver to calculate a distance from the fuse element to a fault location on the underground circuit in response to a fault in the underground circuit using said recorded characteristic values at said measurement point in combination with other limitations of the claim. 

Claims 20 and 21 are also allowed as they depend on allowed claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868